Citation Nr: 1714903	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD, and also claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1955, and thereafter had a period of inactive duty in the Marine Corps Reserve..  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which inter alia denied service connection for an adjustment disorder.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

A January 2014 decision denied service connection for a psychiatric disability (the issue was expanded to encompass all psychiatric disability, however diagnosed).  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a December 2014 Joint Motion for Partial Remand (JMR) by the parties.  A December 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  [Before the Court the Veteran was represented by a private attorney; following the Court's remand he is again represented by the Veterans Service Organization listed on the preceding page.]  

In December 2016 the Veteran submitted a supplemental claim of service connection for PTSD; as was noted by the RO in March 2017 correspondence, that claim is encompassed in the instant claim pf service connection for a variously diagnosed psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.





REMAND

The Board notes that this matter has already been twice remanded for additional development following the Court's remand.  While the Board regrets the additional delay inherent with yet another remand, the Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

In the JMR the parties agreed that a 1975 discharge summary did not satisfy the Veteran's request that complete records of his 1975 hospitalization at Coatesville.  Accordingly, the Board's subsequent (June 2015 and April 2016) remands ordered exhaustive development for those (and other VA, specifically Philadelphia VAMC) records.  After the April 2016 remand, it was certified that complete clinical records of the 1975 hospitalization were unavailable, and he was so advised by a January 2017 supplemental statement of the case (SSOC); he was not notified (as was requested) that there were no available records of his alleged Philadelphia VAMC  psychiatric treatment.    

Furthermore, this claim was initially presented, developed, and adjudicated as a claim of service connection for an adjustment disorder claimed as secondary to the Veteran's service connected tinnitus and bilateral hearing loss.  He was afforded three examinations that theory of entitlement.  Notably, the record reflects that on examination for entry in service the Veteran was noted to have mild anxiety (nail biting) not considered disabling.  While the Veteran's service separation examination notes a normal psychiatric evaluation (as does a report of examination for subsequent Marine Corps Reserve service), and his service treatment records  (STRs) do not appear to show any psychiatric complaints or treatment, it is noteworthy that some of the STRs are entirely illegible (but have been certified as best available copy).  Over the years the Veteran has been assigned diagnoses of, and has received treatment for, various psychiatric entities including: major depressive disorder, anxiety, adjustment disorder, and bipolar disorder.  The summary of the 1975 Coatesville VAMC hospitalization notes that Valium was prescribed at discharge.

In March 2016 written argument the Veteran's representative raised a theory of entitlement that the anxiety noted at entry in service was aggravated by service (and that he began to abuse alcohol during service to self-medicate psychiatric symptoms.  As was noted above, the Veteran has more recently presented yet another theory of entitlement to service connection for a psychiatric disability, i.e., that he has PTSD resulting from a stressor event (a mid-air collision of two airplanes) in service.  This theory of entitlement has not yet been adequately developed or addressed by the AOJ.  As it is encompassed by the claim on appeal, the matter must be returned to the AOJ for such action.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As a preliminary manner the AOJ should provide the Veteran notice of the unavailability of the records of his reported treatment at the Philadelphia VAMC.

2.  The AOJ should arrange for exhaustive development to verify the Veteran's alleged stressor (see February 2017 statement).  He must co-operate in this matter by providing any further identifying information necessary for verification the AOJ may seek.  [The Board notes that a mid-air collision of airplanes resulting in deaths should be an event that is eminently verifiable.  His service personnel records in the claim file show his duty stations.]

When such development is completed, the AOJ should make a finding for the record indicating whether or not the Veteran's alleged stressor event is corroborated by credible supporting evidence.  The Veteran should be advised of the finding.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand and the AOJ's finding whether his alleged stressor event is corroborated) must be reviewed by the examiner in connection with the examination.  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability entity found (or shown by the record during the pendency of the instant claim).  Specifically, if a stressor event in service is found to be corroborated, does the Veteran have a diagnosis of PTSD based such stressor event?  [If a stressor event is corroborated, but PTSD is not diagnosed, please identify the criteria for such diagnosis found lacking.]

(b)  Please identify the likely etiology for each acquired psychiatric disability other than PTSD diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (was incurred or aggravated therein)?  (The response to this request must include review of the Veteran's previously diagnosed or noted psychiatric disabilities such as mild anxiety (see STR August 1952), alcohol addiction (see May 1975 hospital summary), depressive neurosis (see May 1975 hospital summary), bipolar disorder (see June 2009 treatment record), and adjustment disorder with depressed mood (see June 2012 VAX)). 

(c)  Did the mild anxiety noted on the Veteran's service entrance examination increase in severity during, or as a result of, his active duty service.  Please point to the evidence that supports the finding that it either did or did not.  

(d)  Was any diagnosed acquired psychiatric disability caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected hearing loss and tinnitus?  If a psychiatric disability is determined to not have been caused, but to have been aggravated, by a service connected disability, please identify the degree of severity of the psychiatric disability that is due to such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate. 

4.  The AOJ should then review the record, and readjudicate the claim (addressing all theories of entitlement raised, to include that the Veteran has PTSD from a stressor event in service, that a pre-existing anxiety was aggravated by service, and that a psychiatric disability was caused or aggravated by a service connected disability)  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

